tcmemo_1998_212 united_states tax_court john d smith and hazel b smith petitioners v commissioner of internal revenue respondent docket no filed date daniel j winfree for petitioners timothy f salel for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect for the year rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure the issues for decision are whether petitioners are entitled to a gambling loss deduction not claimed on their federal_income_tax return and whether petitioners may exclude from their income certain amounts received during that year pursuant to long-term disability insurance coverage findings_of_fact some of the facts have been stipulated and are so found petitioners are husband and wife they filed a timely joint federal_income_tax return for the year at the time the petition was filed petitioners resided in el cajon california prior to the year in issue hazel b smith was employed by sears roebuck and co sears she retired from sears either shortly before or early in as a result of an accident that occurred prior to she was confined to a wheelchair for most or all of that year john d smith was employed as a counter person by consolidated electrical distributors inc consolidated from until he injured his back in an employment-related accident in consolidated provided long-term disability benefits to its employees through a group plan underwritten by itt hartford hartford as a result of his back injury he applied for and received long-term disability benefits under the group plan long-term disability benefits were approved in date to continue during the period of his disability but not beyond date the benefits took the form of monthly payments the amounts of which took into account his wages at the time of the accident worker's compensation payments and other disability benefits received during he received monthly payments long-term disability benefits from hartford totaling dollar_figure the monthly payments were made by check the check stubs indicate that the taxable pct of each payment is the payments were reported as wages on a form_w-2 issued to him by consolidated for the year neither petitioner was employed during because they had so much free time and their activities were somewhat limited by their respective disabilities they developed an interest in playing bingo many of their friends also played bingo and petitioners viewed the experience as a social activity as much as a gambling activity during petitioners attended numerous bingo sessions conducted at two indian reservations located within miles of their residence typically they would attend one or two bingo sessions per day to days per week mrs smith spent between dollar_figure and dollar_figure per session on various types of games that were played during the bingo sessions mr smith spent somewhat less sometimes they won sometimes they lost and sometimes they broke even petitioners did not consider breaking even to equate to winning petitioners did not maintain any records that reflect the amounts spent or won playing bingo during they saved some admission receipts and cards but these documents were discarded prior to the time that they were notified that their year was under examination during a or 7-week period in mrs smith was particularly lucky she enjoyed dollar_figure in bingo winnings which were reported to her and respondent on forms w-2g petitioners included dollar_figure in bingo winnings in the income reported on their federal_income_tax return the manner in which that amount was calculated was not explained on the return they did not include any portion of the disability benefits received by mr smith in their reported income in the notice_of_deficiency respondent increased petitioners' income by the excess of the amount of bingo winnings reported on the forms w-2g over the amount reported on their return respondent also increased petitioners' income by the amount of disability benefits received by mr smith other adjustments were made in the notice_of_deficiency but are not in dispute in this case bingo winnings and losses opinion although raised in the context of unreported gambling income in essence the controversy between the parties focuses upon the allowance of a gambling loss deduction in general sec_165 allows a taxpayer to deduct losses from gambling transactions only to the extent of gains from such transactions petitioners agree that all of their bingo winnings should have been reported but claim entitlement to a gambling loss deduction not listed on their return at trial petitioners explained that the amount of bingo winnings reported on their return was a net amount mrs smith estimated that she spent more than dollar_figure per week to play bingo during she calculated her total bingo losses to be dollar_figure for that year she computed her winnings to include the dollar_figure reported on forms w-2g plus dollar_figure in other winnings received in dollar_figure or dollar_figure increments the amount of bingo winnings reported on petitioners' return was calculated by subtracting estimated losses from estimated winnings respondent argues that petitioners are not entitled to any deduction for gambling_losses because they failed to maintain adequate books_and_records from which the extent of their bingo winnings and losses during can be established sec_6001 and the corresponding regulations require taxpayers to keep adequate_records to substantiate their income and deductions see also revproc_77_29 1977_2_cb_538 when a taxpayer fails to keep records but a court is convinced that deductible expenditures were incurred the court should make as close an approximation as it can bearing heavily if it chooses upon the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir in cases involving gambling loss deductions this court has invoked the rule_of cohan only when satisfied that the taxpayer incurred some gambling_losses see 25_tc_1354 doffin v commissioner tcmemo_1991_114 forman v commissioner tcmemo_1988_64 kalisch v commissioner tcmemo_1986_541 affd without published opinion 838_f2d_461 3d cir and there is some basis upon which an estimate of such losses can be made 85_tc_731 however before we allow a gambling loss deduction based upon estimates we must be convinced that the taxpayer's gambling_losses exceeded unreported gains from gambling transactions 359_f2d_64 1st cir affg per curiam tcmemo_1965_247 68_tc_867 scoccimarro v commissioner tcmemo_1979_455 obviously petitioners sustained gambling_losses during equally as obvious however is the fact that they enjoyed unreported bingo winnings in this case because petitioners received unreported bingo winnings they must establish that their annual bingo losses exceeded their annual unreported bingo winnings in order to be entitled to a deduction for bingo losses because petitioners did not consider small amounts won to be consequential and they did not consider breaking even to equate to winning we have no basis to calculate or estimate petitioners' unreported bingo winnings without some basis for estimating petitioners' unreported bingo winnings it is impossible to determine whether petitioners' bingo losses exceeded those winnings accordingly they are not entitled to any deduction for bingo losses it follows and we hold that respondent's adjustment increasing their income by the excess of the bingo winnings reported on forms w-2g over reported gambling winnings is sustained long-term disability benefits petitioners did not report any portion of the long-term disability benefits mr smith received from hartford in the parties appear to agree that the group plan subscribed to by consolidated constitutes an accident_or_health_plan within the meaning of sec_104 and sec_105 and we proceed as though it does simply stated the statutory scheme framed by these sections allows a taxpayer to exclude from income amounts received through accident_or_health_insurance plans if the taxpayer paid for the insurance or the amounts were attributable to contributions by the taxpayer's employer that were includable in the taxpayer's gross_income sec_104 on the other hand amounts received by an employee through accident_or_health_insurance for personal injuries must be included in gross_income to the extent such amounts are attributable to contributions by the employer that were not includable in the gross_income of the employee sec_105 in this case there is nothing in the record that suggests that the amounts contributed by consolidated on behalf of mr smith for the long-term disability insurance that generated the payments here under consideration were includable in his gross_income although he testified that he believed that he might have contributed a de_minimis amount towards the insurance we do not find his testimony on the point to be sufficient to support a finding that he did so consequently we find that sec_105 rather than a controls it follows that petitioners must include in their income the amount of long- term disability payments received by mr smith during that year and respondent's determination in this regard is sustained to reflect the foregoing and the agreed adjustments decision will be entered under rule
